              Case 6:17-cv-06790-FPG-JWF Document 21<RTGSDISTR/r^-
                                                      Filed 01/22/19 Page 1 of 2


                                                                      ;am 2 2


         UNITED STATES DISTRICT COURT
                                                                          DiSTR\£I
         WESTERN DISTRICT OF NEW YORK



         CORIQUINN,
                                                                  STIPULATION OF
                                        Plaintiff,                DISCONTINUANCE WITH
                                                                  PREJUDICE
                 V.

                                                                  Case No. 17-cv-06790 FPG-JWF
         THE BOARD OF EDUCATION OF THE
         CALEDONIA-MUMFORD CENTRAL
         SCHOOL DISTRICT, PAUL ESTABROOKS,
         INDIVIDUALLY AND AS AIDER AND
         ABETTOR and ROBERT MOLISANI,
         SUPERINTENDENT, INDIVIDUALLY AND
         AS AIDER AND ABETTOR


                                        Defendants.



                 Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, it is hereby stipulated

         and agreed, by and between the undersigned, the attorneys of record for all of the parties to the

         above-entitled action, that whereas no party hereto is an infant, incompetent person for whom a

         committee has been appointed or conservatee and no person not a party has an interest in the

         subject matter of the action, the above-entitled action be, and the same hereby is, discontinued on

         the merits and with prejudice, without costs to any party as against the other.


         Dated: January 17,2019
                                                              HARRIS BEACH PLLC



                                                       Bv:    s/ Joshua D. Steele
SO ORDERED THIS                                               Joshua D. Steele
                                                              Attorneysfor Defendants
                                                              99 Gamsey Road
                                                              Pittsford, New York 14534
                                                              Telephone: (585) 419-8800
HO                                                            E-Mail: jsteele@harrisbeach.com
Chieky.S. D>frict Judge
    Case 6:17-cv-06790-FPG-JWF Document 21 Filed 01/22/19 Page 2 of 2




Dated: January 18,2019
                                                  UNDERBERG & KESSLER LLP


                                            Bv:   s/ Jennifer A. Shoemaker
                                                  Jennifer A. Shoemaker, Esq.
                                                  UNDERBERG & KESSLER LLP
                                                  Attorneysfor Plaintiff
                                                  300 Bausch & Lomb Place
                                                  Rochester, New York 14604
                                                  jshoemaker@underbergkessler.com


IT IS SO ORDERED.


Datedr^aJmary/Y 2019


 ion. Frank v"Ger^i, Ji
'hief Unitea States Disitrict Court Judge
